DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,811,138. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a broader version of patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 26-33, 36-40 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Prieto (WO 2021/064232).
Prieto discloses 21. (New) A method, comprising: 
identifying, by one or more processors from an image acquirer, an input image corresponding to a skin lesion on a subject;  (Prieto, paragraph 8, “[008] In a fifth example embodiment, a method may include receiving, by an image sensor of a computing device, a plurality of images of a subject. The method may further include receiving, by the computing device, at least one current dermatological treatment plan used by the subject during a current time period. The method may also include generating, by a neural network disposed within the computing device, a dermatological condition metric related to a severity of at least one dermatological condition exhibited by the subject in the plurality of images. The method may yet further include providing, to a trained machine learning (ML) model, the at least one dermatological treatment plan and the dermatological condition metric, where the trained ML model is trained to receive current dermatological treatment plans and dermatological condition metrics for subjects and predict dermatological treatment plans for the subjects during future time periods. The method may additionally include obtaining, from the trained ML, a dermatological treatment plan for the subject during a future time period. The method may also include providing the dermatological treatment plan.”)
generating, by the one or more processors, one or more treatment parameters defining a recommended application of a treatment by applying a treatment parameter selection model to the input image, (Prieto, paragraph 8, “[008] In a fifth example embodiment, a method may include receiving, by an image sensor of a computing device, a plurality of images of a subject. The method may further include receiving, by the computing device, at least one current dermatological treatment plan used by the subject during a current time period. The method may also include generating, by a neural network disposed within the computing device, a dermatological condition metric related to a severity of at least one dermatological condition exhibited by the subject in the plurality of images. The method may yet further include providing, to a trained machine learning (ML) model, the at least one dermatological treatment plan and the dermatological condition metric, where the trained ML model is trained to receive current dermatological treatment plans and dermatological condition metrics for subjects and predict dermatological treatment plans for the subjects during future time periods. The method may additionally include obtaining, from the trained ML, a dermatological treatment plan for the subject during a future time period. The method may also include providing the dermatological treatment plan.”)
wherein the treatment parameter selection model is established (Prieto, paragraph 126 discloses “Machine learning models(s) 1114 may include, but are not limited to: an artificial neural network ( e.g. a herein-described convolutional neural network), a Bayesian network, a hidden Markov model, a Markov decision process, a logistic regression function, a support vector machine, a suitable statistical machine learning algorithm, and/or other machine learning models.” “[127] During training phase 1110, machine learning model (s) 1114 may be trained by providing training data 1112 and by using training techniques, such as but not limited to, unsupervised, supervised, semi-supervised, reinforcement learning, transfer learning, and/or incremental learning techniques.”) by: 
identifying a training dataset  comprising a plurality of examples(Prieto, Paragraph 125 “input set of training data”; “[128] During prediction phase 1120, trained machine learning model(s) 1122 may receive prediction request 1130 and generate corresponding output prediction(s) 1124 about prediction request 1130. Prediction request 1130 may include information/data similar to that of training data 1112, so as to allow for trained machine learning model(s) 1122 to appropriately make predictions.”), 
each of the plurality of examples having 
i) a sample image of an example skin lesion, 
ii) a first label indicating an outcome of an application of a treatment, 
iii) a second label identifying one or more sample treatment parameters defining the application of the treatment to the example skin lesion“(Prieto (Fig. 8B, Paragraph 108, “For example, the results from blocks 862, 864, 866, 868, and 870 may be passed to the dermatological ML model as a plurality of values XI - XN (i.e., XI, X2, X3, X4, X5, X6, X7, X8, X9, and X10 through XN) in N-dimensional vector space. The dermatological ML model may be trained to predict one or more dermatological products and treatment plans for subject S for a future time period (e.g., time period t+1) based on the N-dimensional vector.”) discloses a neural network which takes in an image (output of 862), severity metric (output of 864), inflammation metric (output of 866), Patient information (output 868), current treatment plan (output of 870) and inputs this data into a trained Neural Network to determine a dermatological product and treatment plan (sample treatment parameters).   As shown above (see also Prieto [128]), the prediction request may include information similar to the training data set.  The opposite is also true, in the training data set will have information similar to prediction request set.  Therefore, this shows that the training set of Prieto would require at least a sample image (i) and sample treatment parameters(iii) as claimed below. 
Prieto discloses the model can be trained by a supervised training technique.  A supervised training technique requires a defined label set.  Therefore, a label with an outcome is explicitly required for supervised neural network. For both positive and negative examples.  Thus (ii) is implicitly taught by Prieto.) 
iteratively inputting a respective sample image from the plurality of examples to generate a corresponding output, the corresponding output having an one or more expected treatment parameters and an expected outcome, and  (inherent to the training of a Neural Network, see paragraph 125)
modifying at least one weight of the treatment parameter selection model based on a comparison between the corresponding output from the treatment parameter selection mode, and the first label and the second label for the respective sample image; and (inherent to the training of a Neural Network)
storing, by the one or more processors, in one or more data structures, an association between the input image and the one or more treatment parameters to apply to the skin lesion corresponding to the input image. (Prieto, paragraph 8, “[008] In a fifth example embodiment, a method may include receiving, by an image sensor of a computing device, a plurality of images of a subject. The method may further include receiving, by the computing device, at least one current dermatological treatment plan used by the subject during a current time period. The method may also include generating, by a neural network disposed within the computing device, a dermatological condition metric related to a severity of at least one dermatological condition exhibited by the subject in the plurality of images. The method may yet further include providing, to a trained machine learning (ML) model, the at least one dermatological treatment plan and the dermatological condition metric, where the trained ML model is trained to receive current dermatological treatment plans and dermatological condition metrics for subjects and predict dermatological treatment plans for the subjects during future time periods. The method may additionally include obtaining, from the trained ML, a dermatological treatment plan for the subject during a future time period. The method may also include providing the dermatological treatment plan.”; see also paragraph 108 “The prediction made by the dermatological ML model could be communicated to subject S via the aforementioned graphical user interface and/or could be transmitted to a remote server device for storage.”)

Prieto discloses 22. (New) The method of claim 21, wherein the one or more treatment parameters identify a type of treatment, an attribute of an applier for the recommended treatment, and at least one of an amount of dosage of the recommended treatment, a distance between the applier and the skin lesion, or a duration for administration of the recommended treatment. (Prieto, paragraph 108, “ trained to predict one or more dermatological products and treatment plans for subject S for a future time period (e.g., time period t+1) based on the N-dimensional vector.”; see also Fig. 1 “titration”)

Prieto discloses 23. (New) The method of claim 21, further comprising determining, by the one or more processors, that the input image corresponds to the skin lesion based on one or more visual characteristics of the input image,  (Prieto, paragraph 96, acne) and wherein generating the one or more treatment parameters further comprises generating the one or more treatment parameters responsive to determining that the input image corresponds to the skin lesion.(see claim 21 above, trained Neural Network)

	Prieto discloses 26. (New) The method of claim 21, further comprising generating, by the one or more processors, a plurality of likelihoods of success for a corresponding plurality of candidate treatments by applying the treatment parameter selection model to the input image; and wherein generating the one or more treatment parameters further comprises selecting at least one recommended treatment from the plurality of candidate treatments based on the plurality of likelihoods of success. (Prieto, Trained Neural Network does this)

Prieto discloses 27. (New) The method of claim 26, wherein selecting the at least one recommended treatment further comprises selecting the at least one recommended treatment, responsive to determining that a likelihood of success of the plurality of likelihoods of success corresponding to the at least one recommended treatment satisfies a threshold value. (Prieto, Trained Neural Network does this, Activation Layer Fig. 4B)

Prieto discloses 28. (New) The method of claim 21, further comprising: receiving, by the one or more processors, a result indicating one of success or failure of the recommended treatment applied to the skin lesion included in the input image; and causing, by the one or more processors, the treatment parameter selection model to be updated using the result and the one or more values corresponding to the one or more treatment parameters for the recommended treatment. (Prieto, Fig. 1 shows the process of when to increase/decrease/keep the same dosage of product.)

Prieto discloses 29. (New) The method of claim 21, wherein generating the one or more treatment parameters further comprises generating sets of treatments parameters for a corresponding plurality of recommended treatments by applying the treatment selection model to the input image. (Prieto, paragraph 8, “predict dermatological treatment plans for the subjects during future time periods.”, where a plurality of treatments are set for different periods)

Prieto discloses 30. (New) The method of claim 21, further comprising providing, by the one or more processors, an indication of the one or more treatment parameters for the recommended treatment to apply to the skin lesion included in the input image. (Prieto, paragraph 8, “The method may also include providing the dermatological treatment plan.”; see also paragraph 108 “The prediction made by the dermatological ML model could be communicated to subject S via the aforementioned graphical user interface and/or could be transmitted to a remote server device for storage.”)

	Claim 31-33, 36-40  are rejected under similar grounds as claim 21-23, and 26-30.


Allowable Subject Matter
Claim 24,25,34,35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662